                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                           THOMAS HEATON SPITTERS,
                                   4                                                         Case No. 18-cv-07232-JCS
                                                        Plaintiff,
                                   5                                                         ORDER GRANTING APPLICATION
                                                  v.                                         TO PROCEED IN FORMA PAUPERIS
                                   6
                                           LAURENCE L. SPITTERS, et al.,                     ORDER TO SHOW CAUSE WHY
                                   7                                                         ACTION SHOULD NOT BE
                                                        Defendants.                          DISMISSED
                                   8

                                   9
                                               Good cause having been shown, Plaintiff Thomas Heaton Spitters’s application to proceed
                                  10
                                       in forma pauperis is GRANTED.
                                  11
                                               Spitters has filed numerous cases in this Court, primarily within the last year, all of which
                                  12
Northern District of California




                                       either have been dismissed sua sponte or currently have recommendation pending for dismissal.1
 United States District Court




                                  13
                                       Spitters was given opportunities to cure his defective filings in each of those cases. As Spitters
                                  14
                                       should by now be well aware, in order to proceed in federal court, a complaint must include
                                  15
                                       sufficient factual allegations to state a plausible claim within the court’s subject matter
                                  16
                                       jurisdiction. See generally, e.g., Ashcroft v. Iqbal, 556 U.S. 662 (2009). Spitters initiated the
                                  17
                                       current action by filing a document captioned as a “Memorandum to the Court” that reads, in full,
                                  18
                                       as follows:
                                  19
                                                       MEMORANDUM TO THE COURT * NOVEMBER 25, 2018
                                  20                   To : UNITED STATES DISTRICT COURT, NORTHERN
                                                       DISTRICT OF CA, CLERK
                                  21                   Fr : THOMAS HEATON SPITTERS, PLAINTIFF
                                                       Re : PRESENT FILING BEFORE THE COURT
                                  22
                                                       PLEASE NOTE THE ILLEGAL PARTIES, DEFENDANTS,
                                  23

                                  24   1
                                         Spitters v. Huang, No. 18-cv-6608-JD (report and recommendation for dismissal currently
                                  25   pending); Spitters v. Cal. State Univ., No. 18-cv-5653-JST (report and recommendation for
                                       dismissal currently pending); Spitters v. Miceli, No. 18-cv-4917-WHA (dismissed Oct. 16, 2018);
                                  26   Spitters v. Spitters, No. 18-cv-4824-JD (dismissed with leave to amend Oct. 24, 2018); Spitters v.
                                       Blue Cross of CA, No. 18-cv-4360-BLF (dismissed Nov. 13, 2018); Spitters v. Psynergy, No. 18-
                                  27   cv-3639-PJH (dismissed Sept. 10, 2018); Spitters v. Santa Clara County, No. 18-cv-2760-BLF
                                       (dismissed Dec. 3, 2018); Spitters v. Loebner, No. 18-cv-2759-BLF (dismissed Oct. 11, 2018);
                                  28   Spitters v. Spitters, No. 17-cv-7306-EMC (dismissed Mar. 19, 2018); Spitters v. Unknown, No. 15-
                                       cv-4902-PJH (dismissed June 20, 2016).
                                                      NAMES AND NAMED, AND BY ASSOCIATED IN THE
                                   1                  ACCOMPANYING FILING AT PRESENT ENGAGE AND HAVE
                                                      A HISTORY OF ENGAGING IN VARIOUS FORMS OF
                                   2                  TRAFFICKING, INCLUDING HUMAN TRAFFICKING AND
                                                      THE DRUG TRADE, AND OTHER FORMS OF TRAFFICKING
                                   3                  IN CONTRABAND AND OTHER ILLEGAL GOODS. PLAINTIFF
                                                      ALLEGES THESE DEFENDANTS AND THEIR ASSOCIATES,
                                   4                  AND PURSUING AND PURSUANT TO A PLAN DID* AND
                                                      HAVE A HISTORY OF ENRICHING THEMSELVES BY
                                   5                  METHODOLOGICALLY PLUNDERING AND EXTRACTING,
                                                      USING ILLEGAL METHODS, ACTS AND ACTIVITIES, AND AS
                                   6                  A FREQUENTLY ASTMUTUAL AND OTHER COLLUSIVE
                                                      PLANS PERMIT, PLAINTIFF’S CASH, PERSONAL OBJECTS
                                   7                  AND PROPERTY, INVESTMENT ASSETS AND PROPERTY,
                                                      EQUIPMENT AND GOODS AND OTHER PROPERTY, AND
                                   8                  ATTRIBUTED ASSETS AND PROPERTY AS WELL.
                                   9                  PLAINTIFF REQUESTS OF THE COURT TO TAKE THIS INTO
                                                      CONSIDERATION IN ITS INTAKE OF THIS FILING. PLEASE
                                  10                  PARDON TYPOGRAPHICAL ERRORS.
                                  11                  BY,
                                  12                  /s/THOMAS HEATON SPITTERS
Northern District of California
 United States District Court




                                  13                  DATE : NOVEMBER 25, 2018
                                  14                  * AND PRESENTLY DO, …
                                  15   Dkt. 1 (“/s/” and ellipsis in original). An accompanying filing lists approximately forty defendants

                                  16   and states that Spitters’ allegations “INCLUDE . . . BUT ARE NOT LIMITED TO” violations of

                                  17   several named statutes, “[c]ertain provisions of” several titles of the United States Code, and

                                  18   Spitters’s rights under the First, Fourth, and Fourteenth Amendments to the United States

                                  19   Constitution, “et seq.” Dkt. 2.

                                  20          Spitters’s assertions consist solely of “legal conclusions” and “mere conclusory

                                  21   statements,” see Iqbal, 556 U.S. at 678, and, among other defects, fail to identify any particular

                                  22   conduct by any particular defendant. Spitters is therefore ORDERED TO SHOW CAUSE why

                                  23   this action should not be dismissed without leave to amend as frivolous and for failure to state a

                                  24   claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B). Spitters may file a

                                  25   response to this order no later than January 4, 2019.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 5, 2018                          ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         2
